DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Walter Hanchuk (Registration No 35,179), during a communication on April 21, 2022.

The claims have been amended as follows: 
1. (Currently Amended) An order processing apparatus, comprising:
at least one memory;
a component collection stored in the at least one memory;
at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising:
		obtain, via at least one processor of the at least one processor, a transaction of a first user for an order processing entity;
		determine, via at least one processor of the at least one processor, a blockchain data node associated with the transaction, in which the blockchain data node is structured facilitating access to user-owned read data of the first user;
		determine, via at least one processor of the at least one processor, an access control node associated with the blockchain data node;
		provide, via at least one processor of the at least one processor, a blockchain identifier of the blockchain data node and a blockchain identifier of the order processing entity to the access control node;
		obtain, via at least one processor of the at least one processor, the user-owned read data from the access control node;
		execute, via at least one processor of the at least one processor, the transaction using the user-owned read data;
		determine, via at least one processor of the at least one processor, a write access blockchain node associated with the transaction, in which the determination of the write access blockchain node associated with the transaction includes:
			creation of a private public key pair (pKn, PKn) for the first user;
			creation of a root node transaction by the first user announcing the public key (PKn);
		creation of a signature using the private key (pKn) associated with the public key (PKn) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT);
		creation of a first transaction id (Txid) comprising any of: a hash of the signature having a node id (n), and a hash of the transaction including the signature;
			creation of a private public key pair (pKf, PKf) for a second user;
			creation of a root node transaction by the second user announcing the public key (PKf.);
		creation of a signature using the private key (pKf) associated with the public key (PKf) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT); and
creation of a second transaction id (Txid) comprising any of: a hash of the signature having  a node id (f), and a hash of the transaction including the signature;
		determine, via at least one processor of the at least one processor, user-owned write data to store with regard to the executed order; and
		create, via at least one processor of the at least one processor, a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node is structured facilitating access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity.

16.	(Currently Amended) An order processing non-transient medium, the medium storing a component collection, the component collection storing processor-executable instructions, that when executed by at least one processor, causes the at least one processor to: 
obtain an order of a user for an order processing entity;
determine a blockchain data node associated with a transaction, in which the blockchain data node facilitates access to user-owned read data of the first user;
determine an access control node associated with the blockchain data node;
provide a blockchain identifier of the blockchain data node and a blockchain identifier of the order processing entity to the access control node;
obtain the user-owned read data from the access control node;
execute the transaction using the user-owned read data;
determine a write access blockchain node associated with the transaction, in which the determination of the write access blockchain node associated with the transaction includes:
			creation of a private public key pair (pKn, PKn) for the first user;
			creation of a root node transaction by the first user announcing the public key (PKn);
			creation of a signature using the private key (pKn) associated with the public key (PKn) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT);
	      creation of a first transaction id (Txid) comprising any of: a hash of the signature having a node id (n), and a hash of the transaction including the signature;
			creation of a private public key pair (pKf, PKf) for a second user;
			creation of a root node transaction by the second user announcing the public key (PKf.);
			creation of a signature using the private key (pKf) associated with the public key (PKf) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT); and
			creation of a second transaction id (Txid) comprising any of: a hash of the signature having a node id (f), and a hash of the transaction including the signature; 
determine user-owned write data to store with regard to the executed order; and
create a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node is structured facilitating access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity.


17.	(Currently Amended) A processor-implemented order processing system, comprising: 
means to store a component collection;
 at least one processor, that when executing instructions from the component collection, causes the at least one processor to:
obtain, via at least one processor of the at least one processor, a transaction of a first user for an order processing entity;
determine, via at least one processor of the at least one processor, a blockchain data node associated with the transaction, in which the blockchain data node facilitates access to user- owned read data of the first user;
determine, via at least one processor of the at least one processor, an access control node associated with the blockchain data node;
provide, via at least one processor, a blockchain identifier of the blockchain data node and a blockchain identifier of the order processing entity to the access control node;
obtain, via at least one processor of the at least one processor, the user-owned read data from the access control node;
execute, via at least one processor of the at least one processor, the transaction using the user-owned read data;
determine, via at least one processor of the at least one processor, a write access blockchain node associated with the transaction, in which the determination of the write access blockchain node associated with the transaction includes:
			creation of a private public key pair (pKn, PKn) for the first user;
			creation of a root node transaction by the first user announcing the public key (PKn);
			creation of a signature using the private key (pKn) associated with the public key (PKn) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT);
	      creation of a first transaction id (Txid) comprising any of: a hash of the signature having a node id (n), and a hash of the transaction including the signature;
			creation of a private public key pair (pKf, PKf) for a second user;
			creation of a root node transaction by the second user announcing the public key (PKf.);
			creation of a signature using the private key (pKf) associated with the public key (PKf) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT); and
creation of a second transaction id (Txid) comprising any of: a hash of the signature having a node id (f), and a hash of the transaction including the signature;
determine, via at least one processor of the at least one processor, user-owned write data to store with regard to the executed order; and
create, via at least one processor of the at least one processor, a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node is structured facilitating facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity.


18.	(Currently Amended) A processor-implemented order processing process
obtaining, via at least one processor, a transaction of a first user for an order processing entity;
determining, via at least one processor of the at least one processor, a blockchain data node associated with the transaction, in which the blockchain data node facilitates access to user- owned read data of the first user;
determining, via at least one processor of the at least one processor, an access control node associated with the blockchain data node;
providing, via at least one processor of the at least one processor, a blockchain identifier of the blockchain data node and a blockchain identifier of the order processing entity to the access control node;
obtaining, via at least one processor of the at least one processor, the user-owned read data from the access control node;
executing, via at least one processor of the at least one processor, the transaction using the user-owned read data;
determining, via at least one processor of the at least one processor, a write access blockchain node associated with the transaction, in which the determining of the write access blockchain node associated with the transaction includes:
			creating a private public key pair (pKn, PKn) for the first user;
			creating a root node transaction by the first user announcing the public key (PKn);
			creating a signature using the private key (pKn) associated with the public key (PKn) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT);
	      creating a first transaction id (Txid) comprising any of: a hash of the signature having a node id (n), and a hash of the transaction including the signature;
			creating a private public key pair (pKf, PKf) for a second user;
			creating a root node transaction by the second user announcing the public key (PKf.);
			creating a signature using the private key (pKf) associated with the public key (PKf) in which the signature is created using:
				a hash of a transaction type (tx_type), and
				a message field included in the transaction (ROOT); and
creating a second transaction id (Txid) comprising any of: a hash of the signature having a node id (f), and a hash of the transaction including the signature;
determining, via at least one processor of the at least one processor, user-owned write data to store with regard to the executed order; and
creating, via at least one processor of the at least one processor, a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node is structured facilitating facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity.

19.	 	(New)  The apparatus of claim 1, in which the determination of the write access blockchain node associated with the transaction further includes the first user granting the second user writing of nodes on behalf of the first user including:
		creation of a signature by the private key pKn and hashing the transaction type (tx_type) and a root node identifying the grantor and permissioned node id (f), in which a transaction id of a resulting node is a hash of the signature having a node id of (nf0), including:
	 			having a write access node transaction creation structure:
					Transaction type: Write Access;
					Parent node: n;
					Permissioned node: f;
					Signature: SIG=>pKn(HASH(tx_type, n, f)); and
					Txid: HASH(signature) [Wingdings font/0xE0] Node Id: nf0.


Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Blockchain currencies such as Bitcoin allow users to anonymously and instantaneously transact cryptocurrency without needing to trust counterparties or separate intermediaries.  However the data structure of the blockchain can be improved to reduce processing/bandwidth, enhance security, and provide a more efficient processing of data that reduces back-and-forth data hauls.  The instant claims attempt to provide these improvements by utilizing a specific blockchain data structure.  
The instant claim achieves this by obtaining, via at least one processor, a transaction of a first user for an order processing entity; determining, via at least one processor of the at least one processor, a blockchain data node associated with the transaction, in which the blockchain data node facilitates access to user- owned read data of the first user; determining, via at least one processor of the at least one processor, an access control node associated with the blockchain data node; providing, via at least one processor of the at least one processor, a blockchain identifier of the blockchain data node and a blockchain identifier of the order processing entity to the access control node; obtaining, via at least one processor of the at least one processor, the user-owned read data from the access control node; executing, via at least one processor of the at least one processor, the transaction using the user-owned read data; determining, via at least one processor of the at least one processor, a write access blockchain node associated with the transaction, in which the determining of the write access blockchain node associated with the transaction includes: creating a private public key pair (pKn, PKn) for the first user; creating a root node transaction by the first user announcing the public key (PKn); creating a signature using the private key (pKn) associated with the public key (PKn) in which the signature is created using: a hash of a transaction type (tx_type), and a message field included in the transaction (ROOT); creating a first transaction id (Txid) comprising any of: a hash of the signature having a node id (n), and a hash of the transaction including the signature; creating a private public key pair (pKf, PKf) for a second user; creating a root node transaction by the second user announcing the public key (PKf.); creating a signature using the private key (pKf) associated with the public key (PKf) in which the signature is created using: a hash of a transaction type (tx_type), and a message field included in the transaction (ROOT); and creating a second transaction id (Txid) comprising any of: a hash of the signature having a node id (f), and a hash of the transaction including the signature; determining, via at least one processor of the at least one processor, user-owned write data to store with regard to the executed order; and creating, via at least one processor of the at least one processor, a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node is structured facilitating facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity.  
US 20170300627 A1 to Giordano teaches a system and method and stores patient data on the blockchain and allows the patient to grant physicians access to their data on the blockchain.  US 20180157825 A1 to Eksten teaches and system and method that authenticates digital certificates before adding new blocks to the blockchain.  US 20020059263 A1 to Shima teaches the use of access permissions to control access to data stored in a blockchain data node.  US 20180062835 A1 to Hamel teaches a system and method that cryptographically signs blocks of the blockchain.  US 20050165627 A1 to Fotsch teaches a system and method for revoking read access to data.  The cited references, alone or in combination, do not teach the specific technique of obtaining, via at least one processor, a transaction of a first user for an order processing entity; determining, via at least one processor of the at least one processor, a blockchain data node associated with the transaction, in which the blockchain data node facilitates access to user- owned read data of the first user; determining, via at least one processor of the at least one processor, an access control node associated with the blockchain data node; providing, via at least one processor of the at least one processor, a blockchain identifier of the blockchain data node and a blockchain identifier of the order processing entity to the access control node; obtaining, via at least one processor of the at least one processor, the user-owned read data from the access control node; executing, via at least one processor of the at least one processor, the transaction using the user-owned read data; determining, via at least one processor of the at least one processor, a write access blockchain node associated with the transaction, in which the determining of the write access blockchain node associated with the transaction includes: creating a private public key pair (pKn, PKn) for the first user; creating a root node transaction by the first user announcing the public key (PKn); creating a signature using the private key (pKn) associated with the public key (PKn) in which the signature is created using: a hash of a transaction type (tx_type), and a message field included in the transaction (ROOT); creating a first transaction id (Txid) comprising any of: a hash of the signature having a node id (n), and a hash of the transaction including the signature; creating a private public key pair (pKf, PKf) for a second user; creating a root node transaction by the second user announcing the public key (PKf.); creating a signature using the private key (pKf) associated with the public key (PKf) in which the signature is created using: a hash of a transaction type (tx_type), and a message field included in the transaction (ROOT); and creating a second transaction id (Txid) comprising any of: a hash of the signature having a node id (f), and a hash of the transaction including the signature; determining, via at least one processor of the at least one processor, user-owned write data to store with regard to the executed order; and creating, via at least one processor of the at least one processor, a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node is structured facilitating facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity.  Even assuming that the cited references do in fact teach all of the limitations, it would not be obvious to one of ordinary skill in the art to combine the cited references without impermissible hindsight.  
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685